25 F.3d 1037
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Benito GUTIERREZ-DIAZ, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 93-2090
United States Court of Appeals,First Circuit.
June 10, 1994

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Hector M. Laffitte, U.S. District Judge ]
Benito Gutierrez-Diaz on brief pro se.
Guillermo Gil, United States Attorney, and Fidel A. Sevillano Del Rio, Assistant United States Attorney, on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
After carefully reviewing the record and the briefs of the parties, we affirm the judgment of the district court for essentially the reasons stated in its careful and well-reasoned Opinion and Order, dated August 11, 1993.  We only add that, upon the facts alleged by appellant, the court did not err in failing to hold a hearing.   See Shraiar v. United States, 736 F.2d 817, 818 (1st Cir. 1984) (per curiam).


2
Affirmed.